UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April16, 2012 KINDER MORGAN, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-35081 (Commission File Number) 80-0682103 (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000 Houston, Texas 77002 (Address of principal executive offices, including zip code) 713-369-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 16, 2012, Kinder Morgan, Inc. (“KMI”) and El Paso Corporation (“El Paso”) issued a joint press release announcing that the tentative deadline for holders of El Paso common stock and holders of El Paso equity awards to deliver their election forms to elect the form of consideration they wish to receive in El Paso’s pending merger with KMI is 5:00 p.m., New York City time, on May 23, 2012.The election deadline may be extended, in which case KMI will issue a press release announcing the new election deadline. A copy of the joint press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed with this report: Exhibit No. Description Joint press release dated April 16, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINDER MORGAN, INC. By: /s/ Joseph Listengart Name:Joseph Listengart Title: Vice President, General Counsel and Secretary Date: April 16, 2012 EXHIBIT INDEX Exhibit No. Description Joint press release dated April 16, 2012
